Case 2:19-cv-01327-NR Document 37-7 Filed 03/09/20 Page 1of5

EXHIBIT F

THE LAW OFFICES OF ROBERT G. ANDROSIGLIO, P.C.
30 Wall Street, 8" Floor, New York, New York 10005
(212) 742-0001 — Fax (212) 742-0005

 

 
Case 2:19-cv-01327-NR Document 37-7 Filed 03/09/20 Page 2 of 5

MILITARY SEXUAL TRAUMA MOVEMENT

NOTICE TO CEASE AND DESIST

MILITARY
SEXUAL NMOTICE TMH CEA

a 3 Ae, AT tT ats
Movement

Deidra Hubay 18 September 2019
2399 Rosegarden Rd

Pittsburgh, PA 15220

Jessica Dorantes
2677 Idlebrook Circle
Midway Park, NC 28544

Alexis Gabrielle Herrick
Address Unknown

RE: LIBEL & UNLAWFULLY TAKING INTELLECTUAL PROPERTY OF MILITARY SEXUAL
TRAUMA MOVEMENT (MSTM)

Dear Mrs. Hubay, Mrs. Dorantes, and Ms. Herrick,

This letter is to serve as notice of your unlawful activity in your departure of volunteer
leadership status in service to MSTM. Therefore, you are required to cease and desist
all verbal and written statements targeted to discredit the movement, along with
retuming the intellectual property taken without authorization leading up to and upon
your departure on 14th September 2019.

This is to include, but not limited to:

1. Several members of MSTM have reported that you placed phone calls to share
with them that the protest led by myself, in front of the USMC Commandant’s
house on 14th September 2019 with the support of other Movement members,
was not something that had been shared with the Senior Leadership Team. This
was also shared publicly in a Facebook status on Ms. Hubay’s public figure page
along with comments echoing her statements by Mrs. Dorantes and Ms. Herrick.
Not only had this protest been discussed numerous times prior to its taking place
it was communicated that whoever wanted to go was welcome, and whoever

1

 

 

 
Case 2:19-cv-01327-NR Document 37-7 Filed 03/09/20 Page 3 of 5

MILITARY SEXUAL TRAUMA MOVEMENT
wanted to stay back was welcome to do that as well. This is well documented

and was witnessed by numerous other members of the Movement who
participated in the Senior Leadership thread,

2. MSTM’s contracted political consultant reported to me that she was contacted by
your team after your departure urging her to terminate her contract. She added
that you mentioned that you were concerned for my mental health, a claim that
you never once brought to my attention. It is also a HIPAA violation to share with
third parties of the MSTM movement Statements regarding anyone’s mental or
physical health to make remarks regarding my medical well-being. It is imperative
that you put a stop these discussion immediately.

3. All photos of your likeness were supplied and consented to be shared for official
use. The photos taken of the Movement's activities in Washington, D.C. by Alex
Losieniecki are property of the movement. All photos were taken on public
property are deemed consensual as per District of Columbia law. Additionally, all
photographed members gave consent prior to attending the movement's trip to
DC and prior to resignation as official volunteers of MSTM. While Mr. Losieniecki
is the spouse of Mrs. Hubay, he was also an official volunteer of MSTM and was
operating in volunteer status when photographing Movement activities while in
Washington, D.C., which is why MSTM provided lodging to Mr. Losieniecki,
Further, Pamela Heal, Executive Director of Civic Engagement, witnessed Mr.
Losieniecki hand me the memory Card of all the photos he took for the
movement. This is how the photos were delivered to my possession, and the
Facebook comments Mr. Losieniecki and Mrs. Hubay made asserting that these
photos were stolen or supplied void of consent are deliberately false statements
of libelous nature which was intended to harm the movement. Any further
falsehoods will be taken up through legal actions.

4. Upon your resignation from MSTM, it was discovered that a number of original,
confidential documents and material were removed from MSTM’s official drive. |
have written documentation that any material.saved inside of this online drive
belongs to Military Sexual Trauma Movement, Inc. including the passwords of the
emails attached to the drive’s data. Not only was the password database missing
to the emails used for official use only of MSTM, there are also missing
documents written or supplied by other Movement members without
authorization, and removed documents created in confidence for official use of
MSTM exclusively. Further, it was discovered that many remaining documents
were shared to the personal email of Mr. Losieniecki without Movement
Case 2:19-cv-01327-NR Document 37-7 Filed 03/09/20 Page 4 of 5

MILITARY SEXUAL TRAUMA MOVEMENT

NMOTLE Th

authorization and without sharing his email Password in our directory, a direct
violation of our fraternization policy that was created and a security violation to
include an unauthorized movement volunteer beyond Movement authorization.
Additionally, documents with Personally Identifiable Information (Pll) signed by
Pamela Heal and Kelsey Harbor were removed without consent or knowledge,
though the documents were labeled with official MSTM letterhead for official
purposes only: Ms. Herrick was given access to these confidential files for the
sole use of placing official files on a terabyte file, which was explicitly agreed
upon. It was also discovered that the confidential email Password directory was
removed from the drive and | requested access after it had been removed
without my knowledge or consent. To date the restoration of access has not

happened. This could have only been removed by one of the three individuals
named in the letterhead.

5. The Intellectual property must be returned in its original entirety and all copies of
MSTM related content must be removed from your possession, as it has been
unlawfully acquired.

6. Several MSTM members have reported that you have shared a bevy of
@rroneous Claims in an attempt to discredit the character of Movement leadership
and the Movement’s overall mission. This unlawful recruitment of our members
will not be tolerated should these statements continue.

For the reasons mentioned above, it is clear that you have displayed your intention to
cause harm towards Military Sexual Trauma Movement, Inc. and for these reasons it is
imperative that you halt all harmful and unlawful activity in this mission.

 

We continue to thank you for your service to Survivors and victims of Military Sexual
Trauma. We appreciate your efforts with the Military Sexual Trauma Movement, Inc.
This will be our only attempt to resolve these issues amicably. While it was
disappointing to part ways, we agree that it is in the best interest of the Movement's
mission and security in light of the unlawful activities that have continued to come to our

attention. Once our requests for these conditions are met, MSTM will consider your
resignation an amicable one.
Case 2:19-cv-01327-NR Document 37-7 Filed 03/09/20 Page 5 of 5

MILITARY SEXUAL TRAUMA MOVEMENT

NOTICE TO CEASE ANN nee
NOTICE TO CEASE AND DESIST

On behalf of the Military Sexual Trauma Movement,

‘. i’
penne ffleecra MleaBin/
Janelle Marina Mendez

Founder & CEO
Military Sexual Trauma Movement

Westchester County
State of New York

On this day of the 19th September 2019 in the county of Westchester in the State of
New York, Janelle Marina Mendez appeared before me fully identified.

Public

     

 
 
 

MARLON J MARTINEZ
Notary Public State of New York
NO. 01MA6381964
Qualified in Westchester County
¥ Commission Expires Oct 15, 2022

OV VIF

   
    
 
      

Enclosure:

Witness Statement, Pamela Heal
Witness Statement, Kelsey Harbor
